DETAILED ACTION
The Amendment filed 21 December 2020 has been entered.  Claims 3 and 23 are cancelled.  Claims 1, 2, 7-10, 12, 18-21 and 24-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7-10, 12, 18-21, 24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Claims 1 and 26 have been amended to recite “as a result of temperature prevailing in the fluidized bed which is below the melting temperature or glass transition temperature of the emulsion constituents, the aqueous aroma emulsion is dried with a coating layer formed around the freeze-dried coffee particles.”  There is not support in the specification, as originally filed, for claiming that the temperature prevailing in the fluidized bed is below the melting temperature or glass transition temperature of all the emulsion constituents.  There is only support to claim “essential emulsion constituents” ([0043]).  Note, the rejection under 35 U.S.C. 112 (b) set forth in the Non-Final Office Action mailed 5 October 2020.  


Claims 1, 2, 7-10, 12, 18-21, 24 and 26  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 26, the recitations “(iii) drying of the particles in a stream of air having a temperature of from about 80ºC to about 150ºC” and “as a result of temperature prevailing in the fluidized bed which is below the melting temperature or glass transition temperature of the emulsion constituents, the aqueous aroma emulsion is dried with a coating layer formed around the freeze-dried coffee particles” render the claim indefinite.  
Given the emulsion constituents are broadly claimed, i.e. at least one aroma compound and further customary ingredients selected from the group consisting of dyes, sweeteners, fillers, thickeners, buffers, plant extracts, coffee whiteners, bleaches, flavour boosters, food every emulsion ingredient, within the scope the claim, could all have a melting temperature or glass transition temperature greater than about 80º to about 150ºC.   Note, water is an ingredient in the emulsion compositions disclosed in Table 1 and 2 of the as filed Specification.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Holzner et al. (US 4,880,649).
Regarding claim 25, Holzner et al. disclose a flavored edible composition and a  process of flavoring tea leaves (i.e. tea particles) comprising the steps of: (a) preparing an aromatic emulsion comprising an active volatile flavoring substance, emulsifying agent, water-soluble film-building vehicle including maltodextrin, gum arabic, or starch (i.e. thickeners –C1/L6-34, C2/L14-16), and water; (b) spraying the aromatic emulsion on tea leaves using a compressed-air sprayer having a nozzle; and (c) drying the emulsion-sprayed composition assisted by applying slight aeration (i.e. stream of air) (Abstract, claims 1 and 4, C2/14-C3/L34).
While Holzner et al. disclose drying the emulsion-sprayed composition by aeration, the reference is silent with respect to the temperature of the air.   Given Holzner et al. disclose that to dry the treated composition it is gradually exposed to air or a source of heat (C2/L25-35), the person of ordinary skill in the art would have found it obvious to have adjusted, in routine processing, the temperature of the air and time of air exposure to optimize the drying process of the emulsion-sprayed composition.   
Holzner et al. is silent with respect to emulsion droplet size.  It would have been obvious to one of ordinary skill in the art to have adjusted the spraying parameters (e.g. pressure, flow rate, nozzle size) to provide droplet sizes compatible with the size and surface topography of the food pieces and to produce a stable coating on the food pieces.  
Note, Holzner et al. disclose that the emulsion is applied to the product by disposing the product on a flat surface, e.g. by spreading it on a moving belt or in a rotary drum, to obtain a very uniform coating (C3/L8-12).
.
Response to Arguments
Applicants’ arguments filed 21 December 2020 have been fully considered but they are not persuasive. 
While the limitation of cancelled claim 23 has been added to claims 1 and 26, there are still issues that remain under 35 U.S.C. 112 (a) and (b) as set forth above.  
Moreover, the rejection of claim 25 under 35 U.S.C. 103 in view of Holzner et al. (US 4,880,649) is maintained and adjusted to include the claim amendment requiring a specific air temperature in step (iii).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796